TO BE PUBLISHED

               S5uyrrtur Court of lfirttfurkg
                              2016-SC-000379-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                            IN SUPREME COURT



GEORGE KEITH WELLS                                                 RESPONDENT
KBA MEMBER NO. 75710


                             OPINION AND ORDER

      Respondent, George Keith Wells, was admitted to the practice of law in

the Commonwealth of Kentucky on October 3, 1979. His bar roster address is

249 Main Street, Paintsville, KY 41240, and his Kentucky Bar Association

(KBA) member number is 75710.

      A client of Respondent, Johnny Caudill, filed a Complaint against him on

July 2, 2015. Mr. Caudill alleged that he paid Respondent $10,000 to perform

a mineral title examination and to commence an action concerning oil leases.

Respondent informed Mr. Caudill that he had completed the title examination

and that a written report would be forthcoming. However, Respondent failed to

take further steps in the representation. Following the filing of the complaint

and charges in this file, Respondent failed to respond in any manner.

      Respondent was charged with violating Supreme Court Rule ("SCR")

3.130-1.3 (requiring reasonable diligence); SCR 3.130-1.4(a)(3) and (4)
(requirement to keep the client informed about the status of the matter and

promptly respond to the client's reasonable requests for information); SCR

3.130-1.16(d) (requirements for termination of representation); and SCR 3.130-

8.1(b) (failing to respond to lawful demands for information from a disciplinary

authority). In addition to the grievances discussed herein, Respondent was

suspended from practicing law in Kentucky in January, 2016, for his failure to

comply with continuing-legal-education requirements and failure to pay bar

dues.

        After considering the charges alleged in the present case, the Board

recommends that Respondent be suspended from the practice of law for 61

days, pay the costs incurred in the proceeding, and repay the $10,000.00 fee to

his client. Prior to issuing their decision, the Board specifically considered

suspending Respondent for 181 days with the same conditions. The Board

ultimately voted in favor of a 61 day suspension and repayment as follows: 12

votes in favor and 6 votes not in favor. We adopt the Board's findings herein.

        ACCORDINGLY, IT IS ORDERED:

        1. Respondent, George Keith Wells, KBA member number 75710, is

found guilty of violating the Kentucky Rules of Professional Conduct, including

SCR 3.130-1.3; SCR 3.130-1.4(a)(3) and (4); SCR 3.130-1.16(d); and SCR

3.130-8.1(b).

        2. Respondent is suspended from the practice of law for a period of 61

days effective from the entry of this Opinion and Order.




                                         2
       3. Within twenty (20) days of the date of the entry of this Opinion and

Order, Respondent shall repay the $10,000.00 fee to his client, Johnny Caudill.

      4. Pursuant to SCR 3.390, Respondent shall, if he has not already done

so, within ten (10) days from the entry of this Opinion and Order, notify all

clients, in writing, of his inability to represent them; notify, in writing, all

courts in which he has matters pending of his suspension from the practice of

law; and furnish copies of all letters of notice to the Office of Bar Counsel.

Furthermore, to the extent possible, Respondent shall immediately cancel and

cease any advertising activities in which he is engaged.

      5. Pursuant to SCR 3.450, Respondent is directed to pay all costs

associated with these disciplinary proceedings in the amount of $309.20 for

which execution may issue from this Court upon finality of this Order.

      All sitting. All concur.

      ENTERED: September 22, 2016.



                                           Crj;le CHFJUSTIE




                                          3